Citation Nr: 1641142	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  04-12 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right shoulder disability for the period from September 3, 2002 to August 22, 2004.  

2. Entitlement to a compensable rating for right shoulder disability for the period beginning August 23, 2004.  

3. Entitlement to a rating in excess of 20 percent for left shoulder disability for the period from September 3, 2002 to August 22, 2004.  

4. Entitlement to a compensable rating for left shoulder disability for the period beginning August 23, 2004.  

5. Entitlement to a rating in excess of 10 percent for right knee pain.

6. Entitlement to a rating in excess of 10 percent for left knee pain.

7. Entitlement to a rating in excess of 10 percent for right ankle pain.

8. Entitlement to a rating in excess of 10 percent for left ankle pain.

9. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2003 and May 2015 rating decisions issued by the RO. In July 2007, the RO assigned separate 10 percent ratings for bilateral disability of the knees, bilateral disability of the shoulders and bilateral disability of the ankles, respectively, resulting in an increase of the combined disability rating from 20 percent to 30 percent effective from October 13, 1992. The Veteran continued his appeal for higher ratings. 

In August 2010, the Board remanded the issues of entitlement to ratings in excess of 10 percent for bilateral shoulder disability, in excess of 10 percent for bilateral knee disability and in excess of 10 percent for bilateral ankle disability. The development has been completed and the case has been returned to the Board for appellate consideration.

In April 2014, the RO assigned separate 20 percent ratings for right and left shoulder disabilities effective from September 3, 2002 (the date of the Veteran's claim for an increased rating) to August 22, 2004; noncompensable ratings for the right and left shoulder disabilities were assigned effective beginning August 23, 2004. The RO also assigned separate 10 percent ratings for right knee pain, left knee pain, right ankle pain and left ankle pain effective September 3, 2002 [the date of the Veteran's claim for an increased rating]. As higher schedular ratings for the right shoulder, left shoulder, right knee pain, left knee pain, right ankle pain and left ankle pain are possible and the Veteran has not withdrawn the appeals, these claims remain before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran filed a notice of disagreement (NOD) to the May 2015 rating decision that denied entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU. The RO issued a Statement of the Case (SOC) concerning these issues in November 2015. In November 2015, the Veteran submitted his Substantive Appeal (VA Form 9) perfecting his appeal concerning the issue of entitlement to a TDIU only; therefore, the issue of entitlement to a rating in excess of 70 percent for PTSD is not before the Board on appeal.

The Veteran was previously represented by a private attorney. In October 2013, the Veteran revoked the power of attorney (POA). In March 2015, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. For the period from September 3, 2002 to June 21, 2006, the Veteran's right shoulder disorder is characterized by painful range of motion in the right shoulder with limitation of motion at shoulder level. 

2. For the period from June 22, 2006 to January 5, 2012, the Veteran's right shoulder disorder is characterized by painful range of motion in the right shoulder with limitation of motion midway between side and shoulder level.

3. For the period from January 6, 2012, the Veteran's right shoulder disorder is characterized by painful range of motion in the right shoulder with limitation of motion at shoulder level. 

4. For the period from September 3, 2002 to June 21, 2006, the Veteran's left shoulder disorder is characterized by painful range of motion in the left shoulder with limitation of motion at shoulder level. 

5. For the period from June 22, 2006 to January 5, 2012, the Veteran's left shoulder disorder is characterized by painful range of motion in the left shoulder with limitation of motion midway between side and shoulder level.

6. For the period from January 6, 2012, the Veteran's left shoulder disorder is characterized by painful range of motion in the left shoulder with limitation of motion at shoulder level. 

7. The Veteran's right knee disorder is characterized by painful range of motion in the right knee with full extension and flexion at most limited to 90 degrees.

8. The Veteran's left knee disorder is characterized by painful range of motion in the left knee with full extension and flexion at most limited to 70 degrees.

9. The Veteran's right ankle disorder is characterized by pain productive of a moderate limitation of motion.

10. The Veteran's left ankle disorder is characterized by pain productive of a moderate limitation of motion.

11. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

1. For the period of the appeal from September 3, 2002 to August 22, 2004, the criteria for a rating in excess of 20 percent for right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

2. For the period of the appeal from August 23, 2004 to June 21, 2006, the criteria for the assignment of a 20 percent rating, but not higher, for right shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

3. For the period of the appeal from June 22, 2006 to January 5, 2012, the criteria for the assignment of a 30 percent rating, but not higher, for right shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

4. For the period of the appeal from January 6, 2012, the criteria for the assignment of a 20 percent rating, but not higher, for right shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

5. For the period of the appeal from September 3, 2002 to August 22, 2004, the criteria for a rating in excess of 20 percent for left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

6.  For the period of the appeal beginning August 23, 2004, the criteria for the assignment of a 20 percent rating, but not higher, for left shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201 (2015).

7. The criteria for a rating in excess of 10 percent for right knee pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

8. The criteria for a rating in excess of 10 percent for left knee pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

9. The criteria for a rating in excess of 10 percent for right ankle pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

10. The criteria for a rating in excess of 10 percent for left ankle pain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

11. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in March 2006 and March 2015. The claim was last adjudicated in November 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in August 2010. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for new examinations to evaluate the severity of his shoulders, knees and ankles disabilities. The Veteran received the examination in January 2012. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the right knee, left knee, a right ankle and left ankle disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Shoulder Disability

The ratings for the Veteran's right and left shoulder disabilities have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. Under DC 5201 a 20 percent rating is assigned for limitation of motion of the arm at shoulder level and for limitation of motion of the arm midway between side and shoulder level of the minor extremity. 

A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level of the major extremity and for limitation of motion of the arm to 25 degrees from side of the minor extremity.

A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side of the major extremity. 

The December 2002 report of VA examination reflects the Veteran's complaint of bilateral shoulder pain since 1991. He denied any history of trauma or injury. He took ibuprofen (800 mg) three times per day. He complained that his shoulders ached constantly. He reported that he was right hand dominant.

Objectively, the Veteran had forward flexion of both shoulders to 90 degrees; abduction of the left shoulder was to 110 degrees and abduction of the right shoulder was to 90 degrees. He resisted extending his arms any more than these noted ranges. No grimacing was noted. There was no tenderness in the joints themselves, crepitus or spasms. X-ray findings of the shoulders showed bilateral degenerative joint disease. However, the examiner observed that the Veteran purposefully limited his range of motion. 

October 2004 VA treatment records document the Veteran's complaint of severe shoulder pain, particularly on the right side, when he moved certain aspects of the shoulder. He reported that his occupational responsibilities required a lot of movement of his upper extremities.

Objectively, the examiner noted that range of motion of the shoulder was limited due to pain and discomfort. There was no crepitus or effusion on both shoulders. Tenderness was noted along the acromioclavicular joint, more so on the right side. The drop-arm test was negative as was Yergason's sign. Range of motion was particularly limited in internal and external rotation of the shoulder, more so on the right side. There was no radiated pain.

April 2005 private treatment records reflect the Veteran underwent surgical procedure for right shoulder rotator cuff tear.

The June 2006 report of VA examination reflects the Veteran's complaint of progressively worsening pain in his shoulders. He had been using a sling intermittently since a 2005 surgery. He described constant pain in the shoulder joints, 8-9/10 intensity level, that required pain medicine every 6 hours. When he took his pain medicine, the intensity level of his shoulder pain subsided to a level 6. If he moved a certain way or when it was cold, his shoulders hurt more. He avoided using his shoulders to prevent worsening of the pain. He reported that his pain increased with repetitive movement. He reported that he quit working in August 2005 but prior to that he worked in a store for approximately 10 years as a stocker. He reported that he was laid off but prior to being laid off he had surgery and had not worked since his surgery.

The Veteran had a sling on the right arm and was using his left hand. He had some difficulties removing his shoes and socks. He was right-handed but reported that he did most things with his left hand. He favored his right arm and used his left arm while dressing and undressing. There was stooping of the right shoulder. The right shoulder was tender all around with marked tenderness on the anterior aspect. He reported that all movements in all the joints were painful; however, significant pain started in the right shoulder at 30 degrees. He had passive and active flexion to 65 degrees. Abduction pain started around 30 degrees in the right shoulder and he had active abduction to 60 degrees and passive abduction to 75 degrees. He could not place the right arm in the neutral position to do internal and external rotation. There was tenderness around the left shoulder, more in the anterior aspect. With flexion of the left shoulder, pain started at 60 degrees. He had active flexion of the left shoulder to 80 degrees; passive flexion to 110. Abduction pain of the left shoulder started at 70 degrees. He had active abduction of the left shoulder to 75 degrees; passive abduction to 90 degrees. Internal rotation of the left shoulder was to 45 degrees and external rotation was to 50 degrees. He could not perform repetitive movements of the shoulder joints because of the complaints of pain and the way he was guarding the shoulder joints. X-ray findings of the shoulders showed bilateral arthritic changes in the acromioclavicular joints; otherwise, shoulder joints appeared normal. 

A June 2008 private treatment record reflects that the Veteran was referred for complaints of daily, severe pain in his shoulders and knees. The Veteran reported that he was working as a custodian at a local high school.

Joint physical examination showed very good range of motion of the small, medium and large size joints of the upper and lower extremities on both sides of the body. The Veteran had no demonstrable synovitis of acute form or proliferative synovial thickening form. 

August and September 2010 private treatment records document that the Veteran underwent surgical procedure for left shoulder rotator cuff tear. An October 2010 private treatment record reflects the Veteran's complaint of left shoulder pain, 7-8/10 intensity level. He reported his left shoulder pain increased with activity and was relieved by rest. The pain was located in the left shoulder joint and varied from a dull, aching type pain to a sharp type pain.  

Physical examination showed he had passive forward flexion of the left shoulder up to 90 degrees and passive abduction of the left shoulder up to 90 degrees. Left shoulder strength testing was not performed due to nature of the repair. There was no swelling over the left shoulder joint. The examiner requested that the Veteran perform his passive range of motion exercises. The Veteran was allowed to return back to work but instructed not to use his left arm. 

The January 2012 report of VA examination reflects the Veteran's complaint of constant throbbing, aching pain in both shoulders. He had daily flare-ups of pain that lasted all day. He reported that elevating his arm above shoulder level and lifting heavy weights increased his pain, bilaterally. He was prescribed tramadol for his multiple point pains. He worked at Winn Dixie until 2005 and then as a custodian until 2010 at which time he ceased gainful employment. He occasionally required help getting dressed

Physical examination of the right shoulder showed that the Veteran had abduction of the shoulder to 90 degrees and forward flexion to 125 degrees. He had internal rotation of the right shoulder to 25 degrees and external rotation to 50 degrees. There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination. There was no instability, tenderness, swelling, heat or redness noted about the right shoulder. He had a negative impingement test. Examination of the left shoulder showed that the Veteran had abduction of the shoulder to 85 degrees and forward flexion to 90 degrees. He had internal rotation of the left shoulder to 50 degrees and external rotation to 55 degrees. He had a negative impingement sign. There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination. There was no instability, swelling, heat or redness noted. There was some tenderness noted in the left shoulder laterally. X-ray findings of the left shoulder showed the glenohumeral and acromioclavicular joints appeared to be satisfactory. There appeared to be some slight irregularity in the area of the greater tuberosity. X-ray findings of the right shoulder showed the glenohumeral and acromioclavicular joints were normal. There was evidence of a calcific bursitis on the right shoulder but the remainder of the study was negative. The examiner commented that the Veteran was experiencing mild disability in his shoulders, bilaterally. 

Right Shoulder
 
For the period from September 3, 2002 to August 22, 2004, the criteria have not been met for a rating in excess of 20 percent. The evidence does not reflect that the Veteran's right shoulder disability resulted in limitation of motion of the arm midway between side and shoulder level (major extremity). Rather, the evidence for this time period shows that the Veteran's right shoulder (dominant/major extremity) disability resulted in limitation of motion of the arm at shoulder level given that he had forward flexion of the right shoulder to 90 degrees (December 2002 VA examination).

The Veteran had forward flexion of the right shoulder to 90 degrees (December 2002 VA examination) and he had abduction of the shoulder to 90 degrees (January 2012 VA examination). When viewed in a light most favorable to the Veteran, he has  a right shoulder disability productive of limitation of motion of the arm at shoulder level for the period beginning August 23, 2004 - supportive of a 20 percent rating. Thus, the appeal is in part granted, and a 20 percent rating is assigned for the periods from August 23, 2004 to June 21, 2006 and the period beginning January 6, 2012. 

However, for the period of the appeal from June 22, 2006 to January 5, 2012, the evidence shows that the Veteran had significant pain in his right shoulder that started at 30 degrees. He had active (and passive) forward flexion of the shoulder limited to 65 degrees. Abduction pain started around 30 degrees in the right shoulder and he had active abduction of the shoulder limited to 60 degrees (and passive abduction limited to 75 degrees). He could not place the right arm in the neutral position to do internal and external rotation and he could not perform repetitive movements of the shoulder joints because of the complaints of pain and the way he was guarding the shoulder joints (June 2006 VA examination). When viewed in a light most favorable to the Veteran, he had a right shoulder disability productive of limitation of motion of the arm midway between side and shoulder level (for the major extremity) for the period from June 22, 2006 to January 5, 2012 - supportive of a 30 percent rating. Thus, the appeal is in part granted, and a 30 percent rating is assigned for the period from June 22, 2006 to January 5, 2012.

However, for the period beginning January 6, 2012, the criteria have not been met for a rating in excess of 20 percent for the right shoulder disability. The evidence does not reflect that the Veteran's right shoulder disability resulted in limitation of motion of the arm midway between side and shoulder level (major extremity). Rather, the evidence for this time period shows that the Veteran's right shoulder disability resulted in limitation of motion of the arm at shoulder level given that he had abduction of the right shoulder to 90 degrees (January 2012 VA examination).

The Board may assign staged ratings when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Left Shoulder

For the period from September 3, 2002 to August 22, 2004, the criteria have not been met for a rating in excess of 20 percent for the left shoulder disability. The evidence does not reflect that the Veteran's left shoulder disability resulted in limitation of motion of the arm to 25 degrees from side (minor extremity). Rather, the evidence for this time period shows that the Veteran's left shoulder disability resulted in limitation of motion of the arm at shoulder level given that he had forward flexion of the left shoulder to 90 degrees (December 2002 VA examination).

As noted, for the period beginning August 23, 2004, the Veteran had forward flexion of the left shoulder to 90 degrees (December 2002 VA examination). Additionally, he experienced pain with flexion of the left shoulder (minor extremity) starting at 60 degrees and had active flexion of the left shoulder to 80 degrees. Abduction pain of the left shoulder started at 70 degrees and he had active abduction of the left shoulder to 75 degrees. He could not perform repetitive movements of the shoulder joints because of the complaints of pain and the way he was guarding the shoulder joints (June 2006 VA examination). Further, the Veteran had abduction of the shoulder to 85 degrees and forward flexion to 90 degrees (January 2012 VA examination). When viewed in a light most favorable to the Veteran, he has a left shoulder disability productive of limitation of motion of the arm at shoulder level or at worst midway between side and shoulder level (minor extremity) for the period beginning August 23, 2004 - supportive of a 20 percent rating. Thus, the appeal is in part granted, and a 20 percent rating is assigned for the period beginning August 23, 2004. 

Knee Pain

The Veteran alleges that his right and left knee pain disabilities meet the criteria for higher ratings. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of increased benefits and the appeals will be denied. 

The ratings for the Veteran's right and left knee pain disabilities have been assigned pursuant to diagnostic code (DC) 5260. Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

Separate evaluations may also be assigned for subluxation (See 38 C.F.R. § 4.71a, DC 5257).

The December 2002 report of VA examination reflects the Veteran's complaint of bilateral knee soreness, described as a sharp type of pain. He had no complaints of stiffness. His knees occasionally gave away but he did not wear a brace or use a crutch. He had no reported trauma or injury to his knees. He complained that cold weather made his knees ache more.

Objectively, he had full extension, bilaterally; flexion of the left knee to 70 degrees; and, flexion of the right knee to 110 degrees (the Veteran actively resisted flexion). The medial aspect of his knee was tender to palpation. There was no laxity and no effusion. X-ray findings of the knees were normal, bilaterally. However, the examiner commented that the Veteran appeared to purposefully limit his range of motion.

The June 2006 report of VA examination reflects the Veteran's complaint of sharp pain in his kneecaps. He reported that his knees hurt if he tried to bend and would occasionally swell up. Repetitive movements increased his pain and he would lose his balance. He reported that his knees would lock up while he walked. He could not mow the lawn or exercise and occasionally, bathing was a difficult task. He reported that he quit working in August 2005 but prior to that time worked for 10 years as a stocker in a store. He was laid off but prior to that he had not returned to work since undergoing surgery.

Objectively, he walked without any assistive devices. There was tenderness all around his right knee but no fluid, warmth, or signs of inflammation. He had full extension of the right knee and active flexion to 90 degrees (passive flexion to 120 degrees). There was tenderness all around his left knee but no fluid, warmth, or signs of inflammation. He had full extension of the left knee and active (and passive) flexion to 130 degrees. All movement was painful. X-ray findings of the knees showed mild bilateral patellar spurring, proximally.

The January 2012 report of VA examination reflects the Veteran's complaint of constant throbbing pain in both knees with daily flare-ups that last all day. Prolonged walking caused increased pain. He used a cane as an assistive aid.

Objectively, he walked in a rhythmic and symmetric fashion rather slowly but using a cane. He had full extension of the right knee and flexion to 130 degrees. There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination. There was no anterior, posterior or mediolateral instability. There was no joint tenderness, swelling, heat or redness noted. McMurray's sign was negative. There was no crepitus and patellofemoral compression caused no pain.

He had full extension of the left knee and flexion to 135 degrees. After repetitive motion there was no increased loss of function due to pain, fatigue, weakness, lack of endurance or incoordination. He had no signs of instability, tenderness, swelling, heat or redness. McMurray's sign was negative. There was no crepitus and pain was not elicited with patellofemoral compression.

The criteria have not been met for ratings in excess of 10 percent for the right and left knee pain disabilities. The evidence does not reflect that the Veteran's right and left knee disabilities resulted in limitation of flexion to 30 degrees or limitation of extension to 15 degrees. Rather, the evidence at most shows that the Veteran's flexion of the right knee was limited to 90 degrees and flexion of the left knee was limited to 70 degrees (December 2002 (left knee) and June 2006 (right knee) VA examinations). As the Veteran had full extension at all times, a separate rating for limitation of extension is not warranted. 

Despite the Veteran's complaint that his knees occasionally gave way, he had no instability of the right or left knee. The January 2012 report of VA examination documents that physical examination of the right knee showed there was no anterior, posterior or mediolateral instability; examination of the left knee showed that he no signs of instability. Thus, higher (or separate) ratings under Diagnostic Code 5257 are not warranted. 

Ankylosis or impairment of the tibia and fibula are not demonstrated; thus, ratings in excess of 10 percent under Diagnostic Codes 5256, and 5262 are not warranted. 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his right and left knee pain disabilities do not meet the criteria for ratings in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has pain, soreness, tenderness and limited motion. However, the examinations disclosing that he did not have limitation of motion warranting a higher rating or joint instability, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of disability of a greater severity to warrant higher ratings.

Further, in the January 20102 report of VA examination, the examiner found there was no increased loss of function due to pain, fatigue, weakness, lack of endurance or incoordination in either knee on repetitive use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Ankle Pain

The preponderance of the evidence is against the granting of increased benefits and the appeals will be denied

The ratings for the Veteran's right and left ankle pain disabilities have been assigned pursuant to Diagnostic Code 5271. A 10 percent rating is assigned for moderate limitation of motion of the ankle. A maximum 20 percent rating is assigned for marked limitation of motion of the ankle 38 C.F.R. § 4.71a (2015).

The December 2002 report of VA examination reflects the Veteran's complaint of bilateral ankle soreness and pain. He denied sustaining any ankle trauma or injury. He complained of constant pain. He wore a lace-up splint on his left ankle and kept his left leg relatively straight during the interview. He formerly worked as a brick layer but reported that because of his ankle pain he could no longer do brick laying. He reported that several times his ankles gave away. He reported that he wore the brace all the time on his left ankle.

Objectively, he had dorsiflexion of the left ankle to 8 degrees and dorsiflexion of the right ankle to 10 degrees. Plantar flexion was to 23 degrees on the left ankle and to 25 degrees on the right ankle. With eversion and inversion he complained of pain. He had some complaint of pain on the lateral malleolus of the left ankle. He had no loss of strength. X-ray findings of the ankles were normal, bilaterally. The examiner commented that she got the impression that the Veteran purposefully limited his range of motion.

The June 2006 report of VA examination reflects the Veteran's complaint of intermittent swelling in the ankles.  He reported both ankles ached constantly, intensity level of 7-8/10. Prolonged standing or wearing certain types of shoes made the ankle pain worse. He took pain medicine and relaxed when the pain increased. His ankle pain increased with repetitive movements. He had experienced a couple of falls around the house due to his ankle pain, the last episode having occurred a few weeks prior to the examination. He restricted his activities to avoid falls. He used a cane at home but walked into the exam room unassisted complaining that he felt weak in the ankles.

Objectively, there were no signs of inflammation or swelling. He did have tenderness all around the bilateral ankle joints. On the left ankle, he had plantar flexion to 45 degrees and dorsiflexion to 10 degrees. On the right ankle, he had plantar flexion to 45 degrees and dorsiflexion to 5 degrees. All movement was painful. X-ray findings of the ankles showed small calcaneal spur with a bone island in the right os calcis; otherwise, the study was unremarkable.

The January 2012 Report of VA examination documents the Veteran's complaint of sharp, throbbing, constant pain in both ankles of equal severity. He had daily flare-ups of pain that lasted all day. Walking caused increased ankle discomfort. He used a brace for his right ankle and used a cane for ambulation.

Physical examination of the right ankle showed that the Veteran was able to plantar
flex 40 degrees and dorsiflex -15 degrees. Inversion and eversion were 20 degrees. There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination. There was no instability mediolaterally or anterior posterior. There was no tenderness, swelling, heat or redness. No scarring or crepitus was present.

Physical examination of the left ankle showed that the Veteran was able to plantar flex 40 degrees and dorsiflex -10 degrees. Inversion was 30 degrees and eversion 20 degrees. There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination. There was no instability mediolaterally or anterior posterior. No tenderness, swelling, heat or redness was present. There was no scarring or crepitus present. 

X-ray findings showed normal alignment without evidence of any loose bodies. Articular surfaces were smooth. The talus was well centered in the ankle mortis. The examiner commented that the Veteran was experiencing minimal disability in both ankles. 

The criteria have not been met for ratings in excess of 10 percent for the right and left ankle pain disabilities. The Veteran clearly has limited motion of his ankles; however, for the right and left ankle, the limited motion is no worse than a moderate degree of severity. Indeed, the January 2012 report of VA examination documents the examiner's conclusion that Veteran was experiencing minimal disability in both ankles. 

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation for his right and left ankle pain disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Simply, the Veteran's right and left ankle pain disabilities are productive of limited motion of the ankle of a moderate degree.

The preponderance of the evidence is therefore against a finding supporting a grant for a higher rating, in excess of 10 percent for the right and left ankle pain disabilities. 



Extra-schedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The range of motion findings for the shoulder, knee and ankle disabilities are included in the criteria found in the rating schedule for these disabilities. Because the schedular rating criteria are adequate to rate the right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected Veteran's right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The ranges of motion of the Veteran's right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities on his occupation and daily life. In the absence of exceptional factors associated with the right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of entitlement to a TDIU rating is addressed in detail herein below. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Prior to its action in part granting his appeal, the Veteran met the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for chronic PTSD (rated as 50 percent disabling prior to December 29, 2011; 70 percent disabling thereafter); right knee pain (rated as 10 percent disabling); left knee pain (rated as 10 percent disabling); right ankle pain (rated as 10 percent disabling); left ankle pain (rated as 10 percent disabling); right shoulder disability (rated as 20 percent disabling prior to August 23, 2004; non compensable thereafter); and, left shoulder disability (rated as 20 percent disabling prior to August 23, 2004; noncompensable thereafter); the combined rating was 80 percent prior to August 23, 2004; 70 percent from August 23, 2004 to December 28, 2011 and 80 percent from December 29, 2011.

The Veteran's application for a TDIU rating indicated that he had a high school education and completed some college courses. He had been employed as janitor from August 2005 to September 2010. 

The December 2002 Report of VA examination reflects that the Veteran had been a brick mason his entire life but was forced to quit because of his joint problems. He worked full-time as a stocker in a grocery store. 

The June 2006 report of VA examination reflects that he had been unemployed since 2005 as he had not been able to return to work following shoulder surgery, eventually leading to his being laid off. The January 2012 report of VA examination reflects that the Veteran had been employed as a custodian from 2005 to 2010. He ceased gainful employment in 2010. 

The February 2012 decision reflects that the Social Security Administration (SSA) found the Veteran had been unable to engage in substantial gainful activity since February 2, 2011 due in part to his service-connected bilateral knee and bilateral shoulder disabilities.

The April 2015 report of VA PTSD examination reflects the psychologist's opinion that the Veteran's service-connected PTSD symptoms affect but do not preclude his recall of instructions, his ability to follow instructions, his effective interactions with others (e.g., coworkers, customers, supervisors), and his tolerance for environmental stressors to which he would inevitably be exposed in a standard workplace.  

On this record, however, the evidence documented above shows that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background. His service-connected musculoskeletal disabilities prevent him from engaging in physical labor consistent with his work and education background (i.e., he could not perform duties required of a brick mason, stocker or custodian). Considering that his musculoskeletal disabilities preclude his engaging in any physical labor, in light of the fact that his PTSD would affect his employment performance, the Board finds that a grant of a TDIU rating is warranted.


ORDER

A rating in excess of 20 percent for right shoulder disability from September 3, 2002 to August 22, 2004 is denied. 

From August 23, 2004 to June 21, 2006, a 20 percent rating for the service-connected right shoulder disability is granted.

From June 22, 2006 to January 5, 2012, a 30 percent rating for the service-connected right shoulder disability is granted

Beginning January 6, 2012, a 20 percent rating for the service-connected right shoulder disability is granted.

A rating in excess of 20 percent for the service-connected left shoulder disability from September 3, 2002 to August 22, 2004 is denied.

Beginning August 23, 2004, a 20 percent rating, for the service-connected left shoulder disability is granted.

A rating in excess of 10 percent for a right knee pain is denied.

A rating in excess of 10 percent for a left knee pain is denied.

A rating in excess of 10 percent for the service-connected right ankle pain is denied.

A rating in excess of 10 percent for the service-connected left ankle pain is denied.

A TDIU rating is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


